



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Bank of Canada v. Peter, 2019 ONCA 537

DATE: 20190626

DOCKET: C66317

Huscroft, Trotter and Zarnett JJ.A.

BETWEEN

Royal Bank of Canada

Plaintiff/Respondent

and

Lisa Peter also known as Fu Ping Lisa Peter, also
known as Lisa Fuping Peter, also known as Lisa Fu Ping Peter, Lily John
Enterprises Inc

Appellant/Defendant

Lisa Peter, self-represented

Lindsay Kirk, for the respondent

Heard: June 24, 2019

On appeal from the judgment of Justice D.K. Grey of the Superior
Court of Justice, dated November 21, 2018.

APPEAL BOOK ENDORSEMENT







[1]

This was an appropriate case for summary judgment. The respondent
acknowledged it had no claim against Mr. Peter, but the motion judges finding
that there was no dispute that Ms. Lisa Peter and the corporation were liable
for the debt is supported by the record, and we see no error requiring
intervention.

[2]

The appeal is dismissed. Costs to the respondent of $1,000 inclusive of
taxes and disbursements.


